DETAILED ACTION
Claims 1-5, 7-14, and 16-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, III (US 2019/0392047 A1), in view of Huen et al. (US 2017/0272494), in further view of Lewis (US 9,436,391 B1).

Sorenson, Huen, and Lewis were cited in the previous Office Action. As such, their relevant teachings are applied to the extent applicable.

Regarding claim 1, Sorenson teaches the invention substantially as claimed including a method comprising: 
receiving one or more input/output streams associated with one or more key-value databases ([0024] In one embodiment, access requests (e.g., requests to get/obtain items, put/insert items, delete items, update or modify items, scan multiple items) (i.e., I/O) may be directed to a table in key-value database service 210 that is distributed across multiple physical resources according to a partitioning scheme, such as the partitioning schemes discussed above with regard to FIG. 1; [0045]), wherein each key-value database comprise a collection of key-value stores (KVS) arranged in a non-relational scheme ([0014]; Tables may be non-relational; [0022] In one embodiment, provider network 200 may implement various computing resources or services, such as key-value database service 210 (e.g., a non-relational (NoSQL) database or other key-value database service). [0048] Different models, schemas or formats for storing data for database tables in key-value database service 210 may be implemented, in some embodiments. For example, in some embodiments, non-relational, NoSQL, semi-structured, or other key-value data formats may be implemented.); 
inspecting respective tags [data] of the one or more input/output streams ([0029] Request routing nodes 250 may receive and parse access requests, in various embodiments in order to determine various features of the request, to parse, authenticate, throttle and/or dispatch access requests, among other things; [0071] As indicated at 610, a request to obtain a first item from a first table of a key-value database may be received, in some embodiments. For example, a request may be formatted according to a programmatic interface, such as an API request to get, read, or otherwise retrieve an item specified in the request. In some embodiments, the item may be specified according to a key value (e.g., a primary key value that uniquely identifies an item). In some embodiments, the request may specify a table that stores the item. The table may be identified by a name, which may or may not be a unique identifier. If the table name is not a unique identifier, however, a unique identifier for the table may be mapped to the name (e.g., by mapping the table name for a particular, client application, or account to a unique table identifier name), in at least some embodiments.); 
determining, based on identification data obtained from inspecting the respective tags, respective amounts of bandwidths [e.g., resources] to be provisioned to the one or more input/output streams in order to satisfy a threshold criterion pertaining to a predetermined quality-of-service (QoS) parameter associated with the one or more input/output streams [requests] ([0029] Request routing nodes 250 may receive and parse access requests, in various embodiments in order to determine various features of the request, to parse, authenticate, throttle and/or dispatch access requests, among other things; [0031]: In one embodiment, request routing node 310 may perform throttling of access requests according to a service limit (e.g., specified by key-value database service 210 and/or according to a user specified parameter or control, such as a purchased or provisioned performance level or capacity) (i.e., QoS)… In some embodiments, request parsing may implement metering 326 for requests (e.g., identifying how much data is accessed, how often the data is accessed, which data is accessed, among other performance or usage metrics) that may be used to determine a cost of using key-value database service 210 for an individual client application, user or other account; [0035]: costs (e.g., network bandwidth, processing capacity)); and 
dynamically throttling the one or more input/output streams with the respective amounts of provisioned bandwidths [e.g., resources] across the one or more key-value databases to regulate processing time for input/output operations in the one or more input/output streams in accordance with the QoS parameter ([0031]: In one embodiment, request routing node 310 may perform throttling of access requests according to a service limit (e.g., specified by key-value database service 210 and/or according to a user specified parameter or control, such as a purchased or provisioned performance level or capacity); i.e., QoS).

Sorenson does not expressly teach the plurality of read/write (i.e., I/O) requests as being a stream; 
inspecting respective tags of the one or more input/output streams; 
determining, based on identification data obtained from inspecting the respective tags, respective amounts of bandwidths to be provisioned to the one or more input/output streams in order to satisfy a threshold criterion pertaining to a predetermined quality-of-service (QoS) parameter; and 
dynamically throttling the one or more input/output streams with the respective amounts of provisioned bandwidths.

However, Huen teaches a stream ([0046] Requests 345 and 350 may be write requests, read requests, or any other requests permitted by storage device 120. [0050] requests associated with the stream);
inspecting respective tags of the one or more input/output streams ([0044] open stream request 325 may include a stream identifier. This stream identifier may be a tag that may be included with write requests, so that storage device 120 may quickly determine what stream the requests belong to.); 
determining, based on identification data obtained from inspecting the respective tags, respective amounts of bandwidths to be provisioned to the one or more input/output streams in order to satisfy a threshold criterion pertaining to a predetermined quality-of-service (QoS) parameter ([0045] specify the QoS attribute for the stream. The QoS attribute may be, for example, a minimum bandwidth to be allocated to the stream)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huen with the teachings of Sorenson to further define a plurality of read/write requests as a stream including an ID with associated information regarding QoS parameters for the stream. The modification would have been motivated by the desire of supporting QoS attributes of streams to improve performance of multi-streaming devices. (See Huen’s Background)

While Sorenson does explicitly teach throttling based on a service limit such as provisioned performance level (e.g., bandwidth) Sorenson and Huen do not explicitly teach dynamically throttling the one or more input/output streams with the respective amounts of provisioned bandwidths.

However, Lewis teaches dynamically throttling the one or more input/output streams with the respective amounts of provisioned bandwidths (Col. 3, lines 15-32: The quality of service (QoS) control system 140 is a computer (or set of computers) that retrieves an I/O request from the set of I/O request queues 130 and dispatches or sends the I/O request to the persistence layer 120 in a manner that ensures that the guaranteed rates (e.g., a minimum IOPS and/or maximum IOPS) purchased by clients are met for each client during each scheduling period. For example, a scheduling period is the duration of accessing each slot in a rate-based scheduling sequence once. In general, the QoS control system 140 determines whether to send an I/O request to the persistence layer 120. If so, the QoS control system 140 determines a volume to service in the persistence layer 120. Then, the QoS control system 140 retrieves an I/O request from the set of I/O request queues 130 associated with the determined volume. Finally, the QoS control system 140 dispatches the retrieved I/O request to the persistence layer 120. The QoS control system 140 is further described below with reference to FIGS. 3-7.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis with the teachings of Sorenson and Huen to determine whether or not (i.e., throttle) dispatch an IO request based on guaranteed provisioned bandwidth/IOPS rates. The modification would have been motivated by the desire of dispatching I/O requests in a manner that provides a better experience. (See Lewis’ background)

Regarding claim 2, Sorenson teaches wherein at least one of the one or more input/output streams comprises one or more user-initiated input/output operations associated with accessing data stored in a memory sub-system coupled with the one or more key-value databases ([0031] As illustrated in FIG. 3, request parsing 320 may also perform various operations to validate (e.g., the operation, data, item, table, etc.) in the access request and/or authenticate 324 the right of the client application (e.g., according to a user credential or other identifier) to perform the access request.).

Regarding claim 3, Sorenson teaches wherein inspecting a respective tag comprises: obtaining identification data that associates the one or more user-initiated input/output operations with a corresponding application executed at a host computer system ([0031] As illustrated in FIG. 3, request parsing 320 may also perform various operations to validate (e.g., the operation, data, item, table, etc.) in the access request and/or authenticate 324 the right of the client application (e.g., according to a user credential or other identifier) to perform the access request.).

Regarding claim 4, Sorenson teaches wherein at least one of the one or more input/output streams comprises internal maintenance-related input/output operations for the one or more key-value databases ([0018]: As discussed in detail below with regard to FIGS. 5B, 5C, and 7, some access requests 102 may include updates to table index structures in addition to requests performed with respect to items identified in the requests, in some embodiments. [0024] Key-value database service 210 may be implemented various types of distributed database services, in one embodiment, for storing, accessing, and updating data in tables hosted in key-value database. Such services may be enterprise-class database systems that are highly scalable and extensible. In one embodiment, access requests (e.g., requests to get/obtain items, put/insert items, delete items, update or modify items, scan multiple items) may be directed to a table in key-value database service 210 that is distributed across multiple physical resources according to a partitioning scheme, such as the partitioning schemes discussed above with regard to FIG. 1, and the database system may be scaled up or down on an as needed basis. In one embodiment, clients/subscribers may submit requests in a number of ways, e.g., interactively via graphical user interface (e.g., a console) or a programmatic interface to the database system. In one embodiment, key-value database service 210 may provide a RESTful programmatic interface in order to submit access requests (e.g., to get, insert, delete, or scan data).).

Regarding claim 5, Sorenson teaches wherein inspecting a respective tag comprises: obtaining identification data that associates an input/output stream with a corresponding key- value database ([0029] Request routing nodes 250 may receive and parse access requests, in various embodiments in order to determine various features of the request, to parse, authenticate, throttle and/or dispatch access requests, among other things; [0071] As indicated at 610, a request to obtain a first item from a first table of a key-value database may be received, in some embodiments. For example, a request may be formatted according to a programmatic interface, such as an API request to get, read, or otherwise retrieve an item specified in the request. In some embodiments, the item may be specified according to a key value (e.g., a primary key value that uniquely identifies an item). In some embodiments, the request may specify a table that stores the item. The table may be identified by a name, which may or may not be a unique identifier. If the table name is not a unique identifier, however, a unique identifier for the table may be mapped to the name (e.g., by mapping the table name for a particular, client application, or account to a unique table identifier name), in at least some embodiments.).

Regarding claim 7, Sorenson teaches wherein user-initiated or internal maintenance-related input/output operations ([0018]: As discussed in detail below with regard to FIGS. 5B, 5C, and 7, some access requests 102 may include updates to table index structures in addition to requests performed with respect to items identified in the requests, in some embodiments. [0024] Key-value database service 210 may be implemented various types of distributed database services, in one embodiment, for storing, accessing, and updating data in tables hosted in key-value database. Such services may be enterprise-class database systems that are highly scalable and extensible. In one embodiment, access requests (e.g., requests to get/obtain items, put/insert items, delete items, update or modify items, scan multiple items) may be directed to a table in key-value database service 210 that is distributed across multiple physical resources according to a partitioning scheme, such as the partitioning schemes discussed above with regard to FIG. 1, and the database system may be scaled up or down on an as needed basis. In one embodiment, clients/subscribers may submit requests in a number of ways, e.g., interactively via graphical user interface (e.g., a console) or a programmatic interface to the database system. In one embodiment, key-value database service 210 may provide a RESTful programmatic interface in order to submit access requests (e.g., to get, insert, delete, or scan data).).

In addition, Huen teaches determining the amount of bandwidth to be provisioned to the one or more input/output streams comprises: 
determining a latency associated with completing an input/output stream ([0045]: The QoS attribute may be, for example, a minimum bandwidth to be allocated to the stream, a priority for the stream, or a maximum latency for requests from the stream; [0051]: For example, one stream might want a guaranteed minimum bandwidth, while another stream might want a guaranteed maximum latency.); and 
determining whether the determined latency satisfies a threshold latency pertaining to the predetermined QoS parameter associated with the input/output stream ([0045]: But regardless of the resource being allocated, host 105 may not request more of the resource than is currently unallocated. Put another way, the sum of all resource allocations across all streams may not exceed the capabilities of storage device 120.).

Regarding claim 8, Sorenson teaches further comprising: 
mapping the one or more key-value databases along with the corresponding input/output streams for each key-value database and multiplexing between the input/output streams across the one or more key-value databases ([0034] Both index-independent request handling 332 and index-dependent request handling 334 may be able to apply the partitioning scheme for multi-table partitioning in the key-value database service 210 in order to identify a given partition for an item in any of the tables hosted in key-value database service 210. Partition mapping cache 340 may be implemented by request routing node 310 in order to cache the partitions mapped to various items, in some embodiments. In this way, request dispatching 330 can rely upon cached partition mappings for items to increase the speed at which requests can be dispatched, in some embodiments. [0071] As indicated at 610, a request to obtain a first item from a first table of a key-value database may be received, in some embodiments. For example, a request may be formatted according to a programmatic interface, such as an API request to get, read, or otherwise retrieve an item specified in the request. In some embodiments, the item may be specified according to a key value (e.g., a primary key value that uniquely identifies an item). In some embodiments, the request may specify a table that stores the item. The table may be identified by a name, which may or may not be a unique identifier. If the table name is not a unique identifier, however, a unique identifier for the table may be mapped to the name (e.g., by mapping the table name for a particular, client application, or account to a unique table identifier name), in at least some embodiments.).

Regarding claim 9, Sorenson teaches comprising: providing a first interface for receiving, from a user, a group definition including one or more tags belonging to the one or more input/output streams ([0024] n one embodiment, clients/subscribers may submit requests in a number of ways, e.g., interactively via graphical user interface (e.g., a console) or a programmatic interface to the database system. In one embodiment, key-value database service 210 may provide a RESTful programmatic interface in order to submit access requests (e.g., to get, insert, delete, or scan data). [0071] a request may be formatted according to a programmatic interface, such as an API request to get, read, or otherwise retrieve an item specified in the request. In some embodiments, the item may be specified according to a key value (e.g., a primary key value that uniquely identifies an item)).

Regarding claim 10, Huen teaches further comprising: providing a second interface for receiving, from the user, a weight assigned to a group of tags ([0028] 3) Set Stream Priority Level: This command allows a host to set the priority level of the specified stream. By default, all streams are considered to have equal priority (the minimum priority level offered by the SSD). This command allows a host to specify a particular priority level for a stream. In an embodiment of the inventive concept, priority level 0 is considered the highest priority level and is always serviced first. Priority level 0 is reserved for requests that require real-time response. Priority level 0 also allows for finer control of latency.).

Regarding claim 11, Sorenson teaches the invention substantially as claimed including a system comprising: 
a plurality of memory components ([0085]: computer-readable storage medium); and 
a processing device, operatively coupled to the memory components ([0085] one or more processors executing program instructions stored on a computer-readable storage medium coupled to the processors), to perform operations comprising: 
providing an interface to assign respective tags [data] to one or more input/output streams associated with one or more key-value databases, wherein each key-value database comprises a collection of key-value stores (KVS) arranged in a non-relational scheme ([0014]; Tables may be non-relational; [0022] In one embodiment, provider network 200 may implement various computing resources or services, such as key-value database service 210 (e.g., a non-relational (NoSQL) database or other key-value database service). [0048] Different models, schemas or formats for storing data for database tables in key-value database service 210 may be implemented, in some embodiments. For example, in some embodiments, non-relational, NoSQL, semi-structured, or other key-value data formats may be implemented.), and wherein a respective tag [data] contains identification data regarding with which key-value database an input/output stream is associated ([0024] In one embodiment, clients/subscribers may submit requests in a number of ways, e.g., interactively via graphical user interface (e.g., a console) or a programmatic interface to the database system. In one embodiment, key-value database service 210 may provide a RESTful programmatic interface in order to submit access requests (e.g., to get, insert, delete, or scan data). [0071] a request may be formatted according to a programmatic interface, such as an API request to get, read, or otherwise retrieve an item specified in the request. In some embodiments, the item may be specified according to a key value (e.g., a primary key value that uniquely identifies an item)); 
determining, based on identification data obtained from the respective tags [data], an amount of bandwidths [e.g., resources] to be provisioned to the one or more input/output streams in order to satisfy a threshold latency value ([0029] Request routing nodes 250 may receive and parse access requests, in various embodiments in order to determine various features of the request, to parse, authenticate, throttle and/or dispatch access requests, among other things; [0031]: In one embodiment, request routing node 310 may perform throttling of access requests according to a service limit (e.g., specified by key-value database service 210 and/or according to a user specified parameter or control, such as a purchased or provisioned performance level or capacity) (i.e., QoS)… In some embodiments, request parsing may implement metering 326 for requests (e.g., identifying how much data is accessed, how often the data is accessed, which data is accessed, among other performance or usage metrics) that may be used to determine a cost of using key-value database service 210 for an individual client application, user or other account; [0035]: costs (e.g., network bandwidth, processing capacity)); and 
dynamically throttling the one or more input/output streams with the respective amounts of provisioned bandwidths [e.g., resources] across the one or more key-value databases to regulate processing time for input/output operations in the one or more input/output streams in accordance with the threshold latency value ([0031]: In one embodiment, request routing node 310 may perform throttling of access requests according to a service limit (e.g., specified by key-value database service 210 and/or according to a user specified parameter or control, such as a purchased or provisioned performance level or capacity); i.e., QoS). 

In addition, Huen teaches a stream ([0046] Requests 345 and 350 may be write requests, read requests, or any other requests permitted by storage device 120. [0050] requests associated with the stream);
determining, based on identification data obtained from inspecting the respective tags, respective amounts of bandwidths to be provisioned to the one or more input/output streams in order to satisfy a threshold latency value ([0045] Once the stream has been opened, host 105 may configure storage device 120 with the stream's QoS settings. In configuration request 335, host 105 may specify the QoS attribute for the stream. The QoS attribute may be, for example, a minimum bandwidth to be allocated to the stream, a priority for the stream, or a maximum latency for requests from the stream. But regardless of the resource being allocated, host 105 may not request more of the resource than is currently unallocated. Put another way, the sum of all resource allocations across all streams may not exceed the capabilities of storage device 120. In configuration response 340, storage device 120 may return a status of configuration request 335. [0052] A new stream might then be opened, specifying a QoS attribute of a guaranteed maximum latency. At this point, any subsequent streams may have to use latency as a QoS attribute, until that resource is no longer allocated to any streams.)

In addition, Lewis teaches dynamically throttling the one or more input/output streams with the respective amounts of provisioned bandwidths to regulate processing time for input/output operations in the one or more input/output streams in accordance with the threshold latency value (Col. 3, lines 15-32: The quality of service (QoS) control system 140 is a computer (or set of computers) that retrieves an I/O request from the set of I/O request queues 130 and dispatches or sends the I/O request to the persistence layer 120 in a manner that ensures that the guaranteed rates (e.g., a minimum IOPS and/or maximum IOPS) purchased by clients are met for each client during each scheduling period. For example, a scheduling period is the duration of accessing each slot in a rate-based scheduling sequence once. In general, the QoS control system 140 determines whether to send an I/O request to the persistence layer 120. If so, the QoS control system 140 determines a volume to service in the persistence layer 120. Then, the QoS control system 140 retrieves an I/O request from the set of I/O request queues 130 associated with the determined volume. Finally, the QoS control system 140 dispatches the retrieved I/O request to the persistence layer 120. The QoS control system 140 is further described below with reference to FIGS. 3-7.).

Regarding claim 12, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, Sorenson teaches wherein the processing device is further to perform operations comprising: 
a first input/output stream contains user-initiated input/output operations ([0031] As illustrated in FIG. 3, request parsing 320 may also perform various operations to validate (e.g., the operation, data, item, table, etc.) in the access request and/or authenticate 324 the right of the client application (e.g., according to a user credential or other identifier) to perform the access request.) and a second input/output stream that contains internal maintenance-related input/output operation ([0018]: As discussed in detail below with regard to FIGS. 5B, 5C, and 7, some access requests 102 may include updates to table index structures in addition to requests performed with respect to items identified in the requests, in some embodiments. [0024] Key-value database service 210 may be implemented various types of distributed database services, in one embodiment, for storing, accessing, and updating data in tables hosted in key-value database. Such services may be enterprise-class database systems that are highly scalable and extensible. In one embodiment, access requests (e.g., requests to get/obtain items, put/insert items, delete items, update or modify items, scan multiple items) may be directed to a table in key-value database service 210 that is distributed across multiple physical resources according to a partitioning scheme, such as the partitioning schemes discussed above with regard to FIG. 1, and the database system may be scaled up or down on an as needed basis. In one embodiment, clients/subscribers may submit requests in a number of ways, e.g., interactively via graphical user interface (e.g., a console) or a programmatic interface to the database system. In one embodiment, key-value database service 210 may provide a RESTful programmatic interface in order to submit access requests (e.g., to get, insert, delete, or scan data).).
responsive to determining that a first input/output stream contains user-initiated input/output operations, provisioning more bandwidth to the first input/output stream compared to a second input/output stream ([0045] In configuration request 335, host 105 may specify the QoS attribute for the stream. The QoS attribute may be, for example, a minimum bandwidth to be allocated to the stream, a priority for the stream, or a maximum latency for requests from the stream; wherein each stream has a specific QoS attribute).

Regarding claim 16, Huen teaches wherein the processing device is further to perform operations comprising: 
receiving, from a user via the interface, a priority level of a user-initiated input/output operation included in an input/output stream ([0028] 3) Set Stream Priority Level: This command allows a host to set the priority level of the specified stream. By default, all streams are considered to have equal priority (the minimum priority level offered by the SSD). This command allows a host to specify a particular priority level for a stream. In an embodiment of the inventive concept, priority level 0 is considered the highest priority level and is always serviced first. Priority level 0 is reserved for requests that require real-time response. Priority level 0 also allows for finer control of latency.).

Regarding claim 17, Huen teaches wherein the interface provides a plurality of tags associated with varying priority levels, from which an appropriate tag is selected by the user to indicate a priority level of the user-initiated input/output operation included in the input/output stream ([0045] host 105 may specify the QoS attribute for the stream. The QoS attribute may be, for example, a minimum bandwidth to be allocated to the stream, a priority for the stream, or a maximum latency for requests from the stream.).

Regarding claim 18, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.



Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
In Remarks, Applicant argues:
(I) Sorenson is directed to multi-table partitions in a key-value database. (Sorenson, Abstract.) Though Sorensen uses the term "key-value database," the entire focus of Sorenson is on a relational database with a tabular data structure. For example, the Abstract goes on to saying, "Items in tables of the database may be assigned storage locations in partitions of the key-value database according to a same partitioning scheme so that different items from different tables may be stored in the same partition.... A table index structure may be maintained to identify the items in a table." These are all features of a traditional relational database. 
In contrast to Sorenson, claim 1 has been amended to differentiate the claimed key-value database as "a collection of key-value stores (KVS) arranged in a non- relational scheme." Support for this amendment can be found, for example, in paragraph 0010 of the specification, which clearly recites that "aspects of the present disclosure are directed to implementing a Quality-of-Service (QoS) feature in a storage architecture that is built based on type of non-relational database, known as a key-value database (KVDB)..... A KVDB is an instance of a collection of key-value sets (kvset) (also known as a key-value store (KVS))." Further examples of the non-tabular key-value data structure are discussed in paragraphs 0011 and 0012 ("A KVDB uses a tree data structure (such as, log-structured merge tree or LSM tree) .... The nodes include temporally ordered sequences of KVSs. The KVSs contain key-value pairs in a key-sorted structure.") 
Therefore, persons skilled in the art would readily recognize that Sorenson's tabular key-value database is fundamentally different from the key-value database recited in Claim 1.

In view of the above, examiner respectfully submits the following:
As to point (I)
	Examiner respectfully disagrees with the Applicant and directs attention to the following paragraphs in Sorenson.
[0014] “[…] Tables may be non-relational”; 
[0022] “[…] In one embodiment, provider network 200 may implement various computing resources or services, such as key-value database service 210 (e.g., a non-relational (NoSQL) database or other key-value database service).” 
[0048] “[…] Different models, schemas or formats for storing data for database tables in key-value database service 210 may be implemented, in some embodiments. For example, in some embodiments, non-relational, NoSQL, semi-structured, or other key-value data formats may be implemented.”
As such, Sorenson’s teachings as now cited clearly encompass the amended limitation “wherein each key-value database comprises a collection of key-value stores (KVS) arranged in a non-relational scheme” as amended. Accordingly, Applicant’s argument is not persuasive and therefore the rejection is maintained.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kharatishvili et al. (US 11,366,802 B2) Batch Undo Processing For Transaction Rollbacks In A Multi-writer Database.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195